DETAILED ACTION
Summary
Claims 1, 9-11, 13-14, 16-19 are pending in the application. Claims 1, 9-11, 13-14, 16-19 are rejected under 35 USC 101. Claims 1, 9, 10, and 14 are rejected under 35 USC 112(b). Claim 19 is rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.

Response to Amendment
The Declaration under 37 CFR 1.132 filed 2/17/2021 is insufficient to overcome the rejection of claims 1, 9-11, 13-14, 16-19 based upon 35 USC 103 as set forth in the last Office action because: the Affidavit is necessarily directed at the Boktor reference, and Boktor was not relied upon to teach claim 19. Furthermore, the Affidavit is merely stating conclusions about the invention by the inventor. Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973). An affidavit of an applicant as to the advantages of his or her claimed invention, while less persuasive than that of a disinterested person, cannot be disregarded for this reason alone. Ex parte Keyes, 214 USPQ 579 (Bd. App. 1982); In re McKenna, 203 F.2d 717, 97 USPQ 348 (CCPA 1953). Contrary to the assertions of the Affidavit, the .

Claim Objections
Claims 16-18 objected to because of the following informalities:
Claim 16 recites “the value” in line 1. It should recite “the intensity value”.
Claim 17 recites “the value” in line 3. It should recite “the intensity value”.
Claim 18 recites “the value” in line 3. It should recite “the intensity value”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 9-11, 13-14, 16-19 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a mathematical concept. This judicial exception is not integrated into a practical application because the steps of obtaining the data which is corrected by the formula is an insignificant pre-solution activity of acquiring data, and the abstract idea is only generally linked to a particular technological environment. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when viewed individually and in combination, the additional limitations are merely applying the otherwise abstract idea and do not amount to significantly more than the judicial exception.
Claim 1 is rejected under 35 USC 101 because it recites an abstract idea without significantly more. The claim recites calculate(ing) a correction value as a function of a ratio of a value representing the second set of at least one intensity value to an average liver standard uptake value (SUV) for a population of patients and apply the correction value to the intensity value representing glucose uptake in the region of interest to provide a corrected intensity value. The limitation of calculating a correction value, 
The claim is not integrated in a practical application. The abstract idea is performed by “a standardization component”, which is a generic computer component performing generic computer functionality of calculating a correction value and applying the correction value. Mere instructions to perform the inventive concept on a generic computer system cannot integrate the judicial exception into a practical application. The system includes a positron emission tomography (PET) scanner configured to obtain a set of at least one PET image that includes a first set of at least one intensity value representing glucose uptake in the region of interest and a second set of at least one intensity value representing glucose uptake in a liver of the patient. This limitation is directed to an insignificant extra solution activity of acquiring data, and is just generally linking the abstract idea to a particular environment. The PET scanner is recited at a high level of generality, does not perform any steps of the method of standardization, and is merely used in the extra-solution data gathering step. The system includes a display configured to display the corrected set of at least one intensity value to a user. This limitation is directed to an insignificant post solution step of displaying data. Displaying the data is a necessary step of data outputting, and does not meaningfully integrate the abstract idea into a practical application.
The claim does not contain any elements or combination of elements that amount to significantly more than the judicial exception. The use of a standardization component to perform the recited abstract idea is mere instructions to perform the abstract idea on a generic computer system, and does not amount to significantly more than the judicial exception. The use of a PET scanner to obtain a PET image including glucose uptake in the region of interest and glucose uptake in the liver of the patient is directed to the insignificant pre-solution activity of data gathering. Furthermore, as shown in background of the Specification ([0003]-[0004]), Townsend et al. (U.S Patent 6,490,476) (Col 1-2, lines 2-16)(Col 9, lines 65-67), Patterson II (U.S PGPub 2005/0215889A1) [0003]-[0005], Shiono, and Thomas (U.S PGPub 2008/0107229 A1) [0003]-[0004] the use of PET to collect intensity values in a region and the liver is a well-understood, routine, and conventional activity well known in the industry. The use of a display to display the corrected values is an insignificant post solution activity that only generally links the claim to a particular technological environment. When viewed as an ordered combination, the claim is merely collecting information, analyzing the results, and displaying the result of that analysis, which has not been found to amount to significantly more than the judicial exception. Therefore, the claim is not patent eligible.
Claim 9 recites an abstract idea of calculates the value representing the second set of at least one intensity value by selecting an intensity value for each of a plurality of regions within the liver and calculating a mean value for the selected intensity values across the plurality of regions. This is directed to an abstract idea of a mathematical concept, as it is describing a mathematical calculation. The claim is not integrated in a practical application. The abstract idea is performed by “a standardization component”, which is a generic computer component performing generic computer functionality of calculating a correction value and applying the correction value. Mere instructions to perform the inventive concept on a generic computer system cannot integrate the judicial exception into a practical application. The claim does not contain any elements or combination of elements that amount to significantly more than the judicial exception. The use of a standardization component to perform the recited abstract idea is mere instructions to perform the abstract idea on a generic computer system, and does not amount to significantly more than the judicial exception. Therefore, the claim is not patent eligible.
Claim 10 recites wherein the PET scanner is a positron emission tomography/computed tomography (PET-CT) scanner configured to provide PET and CT data for the region of interest and the liver. This limitation neither integrates the judicial exception into a practical application, nor amount to significantly more than the judicial exception. This limitation is directed to an insignificant extra solution activity of acquiring data, and is just generally linking the abstract idea to a particular environment. The PET-CT scanner is recited at a high level of generality, does not perform any steps of the method of standardization, and is merely used in the extra-solution data gathering step. The claim does not contain any element or combination of elements that amount to significantly more than the judicial exception. The use of a PET scanner to obtain a PET image including glucose uptake in the region of interest and glucose uptake in the liver of the patient is directed to the insignificant pre-solution activity of data 
Claim 11 is rejected under 35 USC 101 for reciting an abstract idea without significantly more. The claim recites calculating a correction value as a function of a ratio of a value representing the second set of at least one intensity value to an average standard uptake value (SUV) for liver tissue across a population of interest; and applying the correction value to the intensity value representing glucose uptake in the region of interest to provide a corrected intensity value. The limitation of calculating a correction value, under the broadest reasonably interpretation, it directed to a mathematical calculation, as it is calculating a correction value by determining a ratio between two numbers. Furthermore, “applying” the correction value to the intensity value is also considered a mathematical calculation, as under the broadest reasonable interpretation “applying” a correction value to another value to generate a corrected value is performing a mathematical calculation. Therefore, the claim recites an abstract idea.
The claim is not integrated in a practical application. The method includes administering radiolabeled 18F deoxyglucose (FDG) to the patient; performing a positron emission tomography (PET) scan at an associated PET scanner to provide an intensity value representing glucose uptake in the region of interest and a second set of at least one intensity value representing glucose uptake in a liver of the patient. This limitation is directed to an insignificant extra solution activity of acquiring data, and is just generally linking the abstract idea to a particular environment. The PET scan is recited at a high level of generality, does not perform any steps of the method of standardization, and is merely used in the extra-solution data gathering step. The step of administering FDG to the patient is a necessary step for the collection of PET data, and is only related to the step of calculating a correction value. Therefore, the administering step does not integrate the abstract idea into a practical application.
The claim does not contain any elements or combination of elements that amount to significantly more than the judicial exception. The steps of administering radiolabeled 18F deoxyglucose (FDG) to the patient; performing a positron emission tomography (PET) scan at an associated PET scanner to provide 
Claim 13 is rejected under 35 USC 101 for reciting an abstract idea without significantly more. The claim recites comparing the corrected intensity value to wherein the a decision threshold associated with the region of interest comprises determined as a function of a third set of at least one intensity value for the patient. By the broadest reasonable interpretation, this is directed to a mental process of comparing data, and is directed to an abstract idea. The claim does not cite any additional limitations which either integrate the abstract idea into a practical application, or amount to significantly more than the judicial exception. Therefore, the claim is not patent eligible.
Claim 14 is rejected under 35 USC 101 for reciting an abstract idea without significantly more. The claim recites wherein calculating the value representing the second set of at least one intensity value representing the liver comprises: selecting a plurality of regions within the hepatic parenchyma within the PET image of the liver; determining an intensity value for each of the plurality of regions; and calculating a mean value for the determined intensity values across the plurality of regions to provide a mean intensity the value representing the liver. By the broadest reasonable interpretation, the steps of selecting and determining are a mental process which can reasonably be done in the human mind. A person can view an image, select some region, and determine the intensity values of the regions. By the broadest reasonable interpretation, the step of calculating is directed to a mathematical concept of a mathematical calculation, and is directed to an abstract idea. The claim does not cite and additional limitations which 
Claim 16 is rejected under 35 USC 101 for reciting an abstract idea without significantly more. The claim recites wherein the value representing glucose uptake in the region of interest is a first value of a plurality of values representing glucose uptake in the region of interest and the method further comprises determining an average value of the plurality of values representing glucose uptake in the region of interest; and comparing the average value to a decision threshold. By the broadest reasonable interpretation, the calculating step is directed to a mathematical concept of a mathematical calculation, and is directed to an abstract idea. The claim does not cite and additional limitations which either integrate the abstract idea into a practical application, or amount to significantly more than the judicial exception. By the broadest reasonable interpretation, merely comparing data to a threshold is directed to a mental process of comparing data, and is directed to an abstract idea. The claim does not cite and additional limitations which either integrate the abstract idea into a practical application, or amount to significantly more than the judicial exception. Therefore, the claim is not patent eligible. Therefore, the claim is not patent eligible.
Claim 17 is rejected under 35 USC 101 for reciting an abstract idea without significantly more. The claim recites wherein applying the correction value to the value representing glucose uptake in the region of interest comprises applying the correction value to the average value. By the broadest reasonable interpretation, the step of applying the correction value is directed to a mathematical concept of a mathematical calculation, and is directed to an abstract idea. The claim does not cite and additional limitations which either integrate the abstract idea into a practical application, or amount to significantly more than the judicial exception. Therefore, the claim is not patent eligible.
Claim 18 is rejected under 35 USC 101 for reciting an abstract idea without significantly more. The claim recites wherein applying the correction value to the value representing glucose uptake in the region of interest comprises applying the correction value to each of the plurality of values representing glucose uptake in the region of interest before determining the average value of the plurality of values representing glucose uptake in the region of interest. By the broadest reasonable interpretation, the step of applying the correction value is directed to a mathematical concept of a mathematical calculation, and 
Claim 19 is rejected under 35 USC 101 because it recites an abstract idea without significantly more. The claim recites calculate(ing) a correction value as a function of the second set of at least one intensity value and an average liver standard uptake value (SUV) for a population of patients and apply the correction value to one of a decision threshold associated with the region of interest and the first set of at least one intensity value. The limitation of calculating a correction value, under the broadest reasonably interpretation, it directed to a mathematical calculation, as it is calculating a correction value by determining a ratio between two numbers. Furthermore, “applying” the correction value to the intensity value is also considered a mathematical calculation, as under the broadest reasonable interpretation “applying” a correction value to another value to generate a corrected value is performing a mathematical calculation. The claim recites compar(ing) the first set of at least one intensity value to the decision threshold associated with the region of interest. By the broadest reasonable interpretation, this is directed to a mental process of comparing data, and is directed to an abstract idea. The claim does not cite any additional limitations which either integrate the abstract idea into a practical application, or amount to significantly more than the judicial exception. Therefore, the claim is not patent eligible.
The claim is not integrated in a practical application. The abstract idea is performed by “a standardization component” and “a diagnosis component”, which is a generic computer component performing generic computer functionality of calculating a correction value and applying the correction value. Mere instructions to perform the inventive concept on a generic computer system cannot integrate the judicial exception into a practical application. The system includes generic computer components of an operatively connected set of at least one non-transitory computer readable medium, each non-transitory medium being operatively connected to at least one associated processor and storing machine executable instructions, executable by the at least one associated processor to evaluate tissue for abnormal glucose uptake within a region of interest within a patient, the machines. These computer component are recited at a high level of generality, and mere instructions to perform the inventive concept on a generic computer system cannot integrate the judicial exception into a practical application. The 
The claim does not contain any elements or combination of elements that amount to significantly more than the judicial exception. The use of a standardization component to perform the recited abstract idea is mere instructions to perform the abstract idea on a generic computer system, and does not amount to significantly more than the judicial exception. The use of a diagnostic component to perform the recited abstract idea is mere instructions to perform the abstract idea on a generic computer system, and does not amount to significantly more than the judicial exception. The recitation of generic computer components to perform the cited abstract idea amount to no more than mere instructions to “apply it”, which does not amount to significantly more than the judicial exception. The use of a client interface to obtain and output data is directed to the insignificant pre-solution, and post-solution, activity of data gathering and outputting. Furthermore, the courts have found that storing and retrieving information from memory (as the client interface is performing by the broadest reasonably interpretation) is a well-understood, routine, and conventional activity (MPEP 2106.05(d)(II)). When viewed as an ordered combination, the claim is merely collecting information, analyzing the results, and displaying the result of that analysis, which has not been found to amount to significantly more than the judicial exception. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 10, and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the intensity value” in line 10. It is not clear if this is referring to “at least one intensity value” of the first set, or only one intensity value of the “at least one intensity value” of the first set. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 1 recites the limitation "the corrected set" in line 13.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation will be interpreted as “the corrected intensity value”.
Claim 14 recites the limitation "the PET image" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as stating “a PET image”.
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shiono et al in view of Carroll (U.S PGPub 2012/0323108 A1) and Wang et al. (Wang, Yingbing, et al. "Standardized uptake value atlas: characterization of physiological 2-deoxy-2-[18 F] fluoro-d-glucose uptake in normal tissues." Molecular Imaging and Biology 9.2 (2007): 83-90.).
Regarding Claim 19, Shiono teaches a first set of at least one intensity value representing the region of interest (SUVmax) and a second set of at least one intensity value representing liver (SUVmean) of the patient from a positron emission tomography (PET) scanner (Pg. 1166, Col 2)
a standardization component configured to calculate a correction value as a function of the second set of at least one intensity value representing the region of interest and apply the correction value to either a decision threshold associated with the region of interest or the first set of at least one intensity value (Pg. 1166, Col 1-2). A diagnosis component configured to compare the first set of at least one intensity values to the decision threshold associated with the region of interest (Pg. 1167, Results). Shiono further teaches that the process is performed using a computer system (i.e. software stored in a memory run on a processor) (Pg. 1166, Col 1-2).
                        
                            S
                            U
                            V
                            =
                            
                                
                                    C
                                    (
                                    T
                                    )
                                
                                
                                    
                                        
                                            D
                                        
                                        
                                            B
                                            W
                                        
                                    
                                
                            
                        
                     (Boktor, Pg. 679, Col 1). D, dosage, and BW, body weight, are values which are constant throughout the patient, and would be equal in both the tumor and the liver. The only value which is location dependent is the r intensity value, C(T). One of ordinary skill would immediately envisage that                         
                            
                                
                                    
                                        
                                            S
                                            U
                                            V
                                        
                                        
                                            R
                                            O
                                            I
                                        
                                    
                                
                                
                                    
                                        
                                            S
                                            U
                                            V
                                        
                                        
                                            L
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    C
                                                
                                                
                                                    R
                                                    O
                                                    I
                                                
                                            
                                            (
                                            T
                                            )
                                        
                                        
                                            
                                                
                                                    D
                                                
                                                
                                                    B
                                                    W
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    C
                                                
                                                
                                                    L
                                                
                                            
                                            (
                                            T
                                            )
                                        
                                        
                                            
                                                
                                                    D
                                                
                                                
                                                    B
                                                    W
                                                
                                            
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            R
                                            O
                                            I
                                        
                                    
                                    (
                                    T
                                    )
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            L
                                        
                                    
                                    (
                                    T
                                    )
                                
                            
                        
                    , or that the ratio of the intensity values is equivalent to the ratio of the SUVs. Therefore, the use of intensity values in the calculation rather than SUVs amounts to a mere change in form, and is an obvious design choice compared to using the SUVs derived from the system, as both the values and SUVs would calculate the same result.
Shiono fails to explicitly teach a client interface configured to receive a first set of at least one intensity value representing the region of interest and a second set of at least one intensity value from a liver of a patient or wherein the client interface is configured to provide an indication as to whether any of the first set of at least one intensity value exceeds the decision threshold to an associated client device.
Carroll teaches methods for diagnosing an organ (Abstract). This system contains a client device which is capable of obtaining data representing a region of interest and a reference region from an imaging device (Fig. 2, 40), [0094]. This system is operably connected to client computing devices which obtains the data output by the analysis computer and can display the determination to a user [0102] (Fig. 2, 20).
It would have been obvious to one ordinary skill in the art before the effective filing date to modify the combined to include a client interface and client device and display the results of the comparison on the client device, as taught by Carroll, because it allows physicians away from the patient to still access their medical images, as recognized by Carroll [0102], which would improve the workflow of the physician.
The combination fails to explicitly teach the standardization component also calculates the correction value as a function of an average liver standard uptake value (SUV) for a population of patients.
Wang teaches a method of determining an atlas of normal FDG uptake in various organs in a population of patients (Abstract). This system determine the average SUV value of the liver (Pg. 85, Table 
It would have been obvious to one of ordinary skill in the art to modify the combination to also use a population mean SUV of the liver in the standardization function, as suggested by Wang, because interpreting PET in light of what is a normal SUV improves the accuracy image interpretation and increase the sensitivity and specificity of PET diagnoses, as recognized by Wang (Pg. 83, Background).

Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Boktor reference is not used to reject the subject matter of claim 19. Applicant’s argument that the Shiono reference is not relevant because the physicians undergoing a study at a hospital probably knew about the reference, and decided not to use the protocol of Shiono, has been fully considered and is not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Examiner disagrees with the allegations that physicians at a single hospital doing a single study failed to use the protocol studied by Shiono amounts to evidence that the Shiono reference does not teach the claimed invention. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (MPEP 2145(I)). For the reasons stated above, the claimed invention is obvious over the combination of Shiono, Carroll and Wang. Therefore, claim 19 remains rejected under 35 USC 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/             Examiner, Art Unit 3793